RESEARCH AGREEMENT NO. STI-50121




This agreement (“Agreement”) is entered into this 14th day of  September 2010,
by and between THE REGENTS OF THE UNIVERSITY OF CALIFORNIA, on behalf of its
Irvine campus ("University") and Shrink Technologies, Inc., a California
corporation, with offices at 2038 Corte Del Nogal, Suite 110, Carlsbad, CA 92011
("Sponsor").  University and Sponsor shall be collectively referred to as the
Parties and agree as follows:


1.
SCOPE OF WORK.  The work to be performed under this Agreement shall be in
accordance with the statement of work, for the research project entitled
"High-Content Screening of Developing Embryoid Bodies in Microfluidic Devices"
("Research Project"), attached hereto and incorporated herein as Exhibit A. Dr.
Charless Fowlkes and Dr. Michelle Khine are the University's Co-Principal
Investigators and will be responsible for the direction of all effort hereunder
in accordance with applicable University policies.



 2.
PERIOD OF PERFORMANCE.  The work under this Agreement shall be performed during
the period beginning 09/01/10 and ending 11/31/10 unless extended by mutual
written agreement.



 3.
BUDGET.  Sponsor will pay all direct and indirect costs of Research Project,
including an amount equivalent to a pro-rata share of the Principal
Investigator's salary, up to a total estimated cost of Sixty-Seven Thousand and
Forty Dollars ($67,040).  If at any time University has reason to believe that
the cost of Research Project will be greater than estimated, University shall
notify Sponsor in writing to that effect, giving a revised budget of the cost to
complete Research Project.  Sponsor shall not be obligated to reimburse
University for the costs incurred in excess of the amount referenced above
unless and until Sponsor has notified University in writing that additional
funds will be provided.  Upon expenditure of the agreed upon amount of this
award, University's obligation to continue performance of the project shall
cease.



 4.
PAYMENT.  Sponsor shall advance the following amount (“Advance Payment”) upon
submission of an invoice with reasonable detail from University at the time
shown:

 
 

Amount Due                                                                Date
Due


$5,000                                                                Upon
Receipt of Invoice


 
During the project period, beginning thirty (30) days subsequent to the
execution of the Agreement, University shall invoice the Sponsor each month for
actual costs incurred in the performance of the Research Project.  Payment of
such invoices shall be due no later than thirty (30) days after Sponsor’s
receipt of the invoice.



Checks shall be made payable to "The Regents of the University of California"
and shall reference this Agreement number.  Payments shall be forwarded to
Rebecca Tangen, Manager/Principal Accountant, Contracts and Grants Accounting,
BioSci III, Suite 1400, University of California, Irvine,
California  92697-1050.
 
 5.
CONFIDENTIALITY.

University acknowledges that it may be necessary for Sponsor to disclose
information which Sponsor considers confidential in order to accomplish the work
under this Agreement.


It is agreed that Sponsor shall disclose only information necessary to the work
and, if any such information is considered confidential, it shall be clearly
marked "Confidential Information" and sent by Sponsor in writing only to the
Principal Investigator or if orally disclosed, reduced to writing by Sponsor
within thirty (30) days of disclosure (hereinafter “Confidential
Information”).  University shall inform Principal Investigator that for a period
of one year from the end of the Agreement, Confidential Information shall not be
used or disclosed to others, to the extent permitted by law, except in
furtherance of this Agreement unless Confidential Information: (i) is or shall
have been known to the Principal Investigator before his receipt thereof; (ii)
is disclosed to the Principal Investigator by a third party; (iii) is required
to be disclosed by law; or (iv) is or shall have become known to the public
through no fault of the Principal Investigator.
[Suggest the following as possible text for a separate non-disclosure agreement
between the P.I. and Sponsor.  Do not include in the Research Agreement.  UC
should not agree to hold any information as confidential after the expiration or
termination of the Research Agreement.]


The Principal Investigator agrees, to the extent permitted by law, that
Confidential Information shall remain the property of Sponsor and, for a period
of one year from the end of the Agreement, Confidential Information shall not be
used or disclosed to others except in furtherance of this Agreement, provided,
however, that the foregoing obligation of non-use and non-disclosure shall not
apply to any portion of the Confidential Information which:  (i) is or shall
have been known to the Principal Investigator before his receipt thereof; (ii)
is disclosed to the Principal Investigator by a third party; or (iii) is or
shall have become known to the public through no fault of the Principal
Investigator.


 6.
RIGHTS IN DATA AND REPORTS.



6.1  University shall own all technical reports, data and information developed
under this Agreement and shall have the right to copyright, publish, disclose,
disseminate and use, in whole or in part, any data and information collected, or
developed under this Agreement.
 
6.2  University shall submit to Sponsor a comprehensive final report within
ninety (90) days of termination or completion of the Research Project.


6.3  Sponsor shall have the right to use the technical reports, data and
information delivered hereunder by University.


6.4  Sponsor agrees that it will not use the names of University or its
employees, or allude to the University or its employees, in any advertisement,
press release or publicity with reference to this Agreement without the prior
written approval of University. University shall have the right to acknowledge
Sponsor's support of the research performed under this Agreement in scientific
publications and other scientific communications.


 7.
PUBLICATION.  For the purpose of identifying patentable inventions not covered
by pre-existing patents, University shall submit a copy of all proposed
publications, papers, and any other written disclosure of such data or
information to Sponsor at least thirty (30) days prior to submission for
publication or disclosure to a third party.  In the event Sponsor determines
patentable subject matter is disclosed in such data or information, it shall
immediately notify University and, if University concurs, publication or
disclosure will be withheld (a) for a period not to exceed ninety (90) days to
permit preparation and filing of appropriate patent application(s), or (b) until
a patent application thereon has been prepared and filed, or (c) until
University and Sponsor mutually agree in writing that no patent application(s)
shall be prepared or filed, whichever of (a), (b) or (c) is earlier in time.



 8.
PATENT RIGHTS.



8.1                 All rights to inventions, discoveries or other commercially
useful research products conceived and first reduced to practice in the direct
performance of the scope of work under this Agreement shall belong to University
and shall be disposed of in accordance with University policy.  To the extent
that the University has the legal right to do so and to the extent that Sponsor
pays all direct and indirect costs of the research project, including a
proportionate share of the Principal Investigator's salary, Sponsor, in
accordance with the provisions of 8.2, shall be given a time-limited first right
to negotiate an exclusive, royalty-bearing license to make, use, and sell any
patentable invention conceived and first actually reduced to practice in the
direct performance of the Research Project under this Agreement (hereinafter
“Invention”).


8.2                 University shall promptly disclose to Sponsor in writing any
Inventions arising under this Agreement. Sponsor shall hold such disclosure on a
confidential basis and will not disclose the information to any third party
without consent of the University. Sponsor shall advise University in writing
within sixty (60) days of disclosure to Sponsor whether or not it wishes to
secure a commercial license.  If Sponsor elects to secure a license, Sponsor
shall assume all costs associated with securing and maintaining patent
protection for such Invention(s), whether or not Letters Patent issue.  Sponsor
shall have ninety (90) days from the date of election to conclude a license
agreement with University.  Said license shall contain reasonable terms, and
shall require diligent performance by Sponsor for the timely commercial
development and early marketing of such Inventions, and include Sponsor's
continuing obligation to pay patent cost.  If such license agreement is not
concluded in said period, University has no further obligations to Sponsor.  If
Sponsor does not elect to secure such license, rights to the Inventions
disclosed hereunder shall be disposed of in accordance with University policies
with no further obligation to Sponsor.
 
8.3                 Nothing contained in this Agreement shall be deemed to grant
either directly or by implication, estoppel, or otherwise any license under any
patents, patent applications or other proprietary interests of any other
invention, discovery or improvement of either party.


 9.
COPYRIGHTS. All rights to copyrightable works created in the performance of
Research, including without limitation, any software, shall belong to University
and shall be disposed of in accordance with University policies.  University
shall, if requested by Sponsor, negotiate in good faith an appropriate license
on reasonable terms and conditions to allow Sponsor to use such copyrightable
works within its organization and/or for commercial purposes.



 
10. EQUIPMENT.  In the event that University purchases equipment under this
Agreement, title to such equipment shall vest in University.



11.
INDEMNIFICATION. Sponsor agrees to defend, indemnify and hold University, its
officers, employees and agents, harmless from and against any and all liability,
loss, expense, attorneys' fees, or claims for injury or damages arising out of
the performance of this Agreement but only in proportion to and to the extent
such liability, loss, expense, attorneys' fees, or claims for injury or damages
are caused by or result from the negligent or intentional acts or omissions of
Sponsor, its officers, agents, or employees.  University  agrees to defend,
indemnify and hold Sponsor, its officers, employees and agents, harmless from
and against any and all liability, loss, expense, attorneys' fees, or claims for
injury or damages arising out of the performance of this Agreement but only in
proportion to and to the extent such liability, loss, expense, attorneys' fees,
or claims for injury or damages are caused by or result from the negligent or
intentional acts or omissions of University, its officers, agents, or employees.



12.
COMPLIANCE WITH LAWS. Parties agree to comply with all applicable United States
laws, rules, regulations and standards of care (Federal, state, local, or
otherwise) in the performance of this Agreement (hereinafter “Applicable Laws”),
including but not limited to applicable state and federal privacy laws.





 
13. NOTICE.  Any notices given under this Agreement shall be in writing and
delivered by certified or registered return receipt mail, postage prepaid, or by
facsimile addressed to the parties as follows:

 
For Sponsor:                                                                For
UCI:


Mark L. Baum, Esq.                                                     Ben
Holstein
SHRINK Nanotechnologies, Inc.                             University of
California, Irvine
2038 Corte Del Nogal, Suite 110                                 5171 California
Ave., Suite 150
Carlsbad, CA 92011                                                      Irvine,
CA  92697-7600
                                      

14.
TERMINATION.  This Agreement may be terminated by University or Sponsor upon the
giving of forty-five (45) days prior written notice to the other if either party
determines, in its discretion, that Research Project is no longer academically,
technically, or commercially feasible.  Upon receipt of such notice of
termination, University shall exert its reasonable efforts to limit or terminate
any outstanding financial commitments for which Sponsor is to be
liable.  Sponsor shall reimburse University for all costs incurred by it for the
Research Project, including without limitation, all uncancelable obligations.



15.
APPLICABLE LAW.  This Agreement shall be governed by the laws of the State of
California, without regard to its conflicts of laws provisions.



16.
ENTIRE AGREEMENT.  This Agreement represents the entire understanding of the
Parties with respect to the subject matter.  No change, modification, extension,
termination or waiver of this Agreement, or any of the provisions herein
contained, shall be valid unless made in writing and signed by duly authorized
representatives of the Parties hereto.



IN WITNESS WHEREOF duly authorized representatives of the Parties have entered
into this Research Agreement as of the date first written above.


THE REGENTS OF THE
UNIVERSITY                                                                           SHRINK
TECHNOLOGIES, INC.
OF CALIFORNIA




 
(signature)
(signature)



By                    Ben
Holstein                                                                                                      By      


Title             Principal Contract and Grant
Officer                                                               Title


Date                                                                                                                                   
Date                                                        


